IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
PECOS DIVISION

UNITED STATES OF AMERICA
P-19-CR-774-DC

v.

THOMAS ALAN ARTHUR,
Defendant.

SRS SIP AL: SLIP:

VERDICT FORM

Answer “not guilty” or “guilty.”

COUNT ONE
We the Jury find that Defendant THOMAS ALAN ARTHUR is At u

Not Guilty/Guilty
of the offense charged in Count One of the Indictment.

COUNT TWO

We the Jury find that Defendant THOMAS ALAN ARTHUR is ( ae | ty
Not Guilty/Guilty

of the offense charged in Count Two of the Indictment.

COUNT THREE

We the Jury find that Defendant THOMAS ALAN ARTHUR is Coat | te
Not Guilt¥/Guilty

of the offense charged in Count Three of the Indictment.

COUNT FOUR

We the Jury find that Defendant TILOMAS ALAN ARTHUR is Cus ly
Not Guilty!Guilty

 

of the offense charged in Count Four of the Indictment.

PI9CR774 Jury Charge and Verdict Form — Final Drafi.docx -29-
January 21, 2021 (8:15AM)
COUNT FIVE
We the Jury find that Defendant THOMAS ALAN ARTHUR ts G uN A A :
Not Guilty4Guilty
of the offense charged in Count Five of the Indictment.
COUNT SIN
1: |
We the Jury find that Defendant THOMAS ALAN ARTHUR is Guar oy
Not Guilty/Guilty
of the offense charged in Count Six ef the Indictment.
COUNT SEVEN
pul
We the Jury find that Defendant THOMAS ALAN ARTHUR is (sear KY
Not Guilty’Guilty
of the offense charged in Count Seven of the Indictment.
SPECIAL INTERROGATORY FOR COUNT SEVEN
If you find the Defendant, THOMAS ALAN ARTHUR, guilty of the crime charged in

Count Seven of the Indictment, please list the title of the stories and/or drawings you find
obscene in the following blank page,

COUNT EIGHT

We the Jury find that Defendant THOMAS ALAN ARTHUR is Gun Mey
Not GuiltyGuilty

of the offense charged in Count Fight of the Indictment.

COUNT NINE

We the Jury find that Defendant THOMAS ALAN ARTHUR is —Galyy
Not Guilty¢Guilty
of the offense charged in Count Nine of the Indictment.

   
 

Xn. ZA “ 202.

DATE JURY FOREPE

P1I9CR774 Jury Charge and Verdict Form — Final Draft.docx - 30 -
January 21, 2021] (8:15AM)
ANSWER TO SPECIAL INTERROGATORY FOR COUNT SEVEN

AKAN - Kuchera eae Her Doolly by Que f

25 BR - Tneey

SA - A Spectack to beat all obhwrs

bA-~ Beby Wert

TI - Burtt rckeins m ID-yeer old gil

TK- Replace my wife - she hecl Hb combs

q fi. Whe Reboy MNargler

Prckwres |
IDA- Bio protere bur Me Wrnl 4
[AK - Girls Suck

IZA > Leek thoaule

PISCR774 Jury Charge and Verdict Form — Final Draft.docx -31-
January 21, 2021 (8:1SAM)
